                     Case 1:19-cv-02842-KBJ Document 4-8 Filed 10/03/19 Page 1 of 4



                                                                                          U,S. Departtnent of flonrelaud Security
                                                                                          U,S. Citizcnship ald Inrmigration Scrviccs
August 21,2019                                                                            National tscncfits Ccntcr
                                                                                          P.O. Box 25920
                                                                                          Overland Park, KS 662?5

                                                                                          U.S. Ci.tizenship


ALLEN E KAYE
                                                                              ifffi       and Immig:ration
                                                                                          Services

POLLACK POLLACK ISAAC AND DECI
225 BROADWAY FLR 3
                                                                                          ililil1iltil1 llilll     lllllllllllllllllllillllllil lil lllil lllilllillilllill
NEWYORK,NY IOOOT
                                                                                          LIN1990120492


RE: WALTEII" GADRINAB SUMAJIT
I-485, Application to Register Permaneut Itesidenue or Adjust Staius                      ilililil t!il   ilril   illlllllllllllllllil lllll llllllllll   llll   llll
                                                                                           A209-067-128



                                                           DECISION

This notice refers to your Form I-485, Application to Registel Permanent Residence or Adjust Status filed on
November 21,2018,in accordance with Section 245 of the Immigration and Nationality Act (Section 245 of the INA)

you must establish that you satisfied each adjudicative element to establish eligibility for the requested benefit. lf
there are any issues for which you do not overcorne, then each issue forms a separate basis for thc denial. ln this case,
the following issues independent)y form tlie basis for this denial and will be discussed in this notice:

INA 245(a) limits adjustment of status, a discretionary benefit, to applicants who are eligible to receive an immigrant
visa ancl admissible to the United States. An applicant who, after admission, fails to continuously rnaintain a lawful
status, engages in unauthorized employrnent or otherwise violates the tenns and conditions of their admission is barred
from adjusting by INA 245(c) and USCIS regulation,

INA 245(c) states, in pertinent part:

        (c) Other tftan an alien having an approved petition for classification as a VAWA self-petition;,r, subsectiou                                                  (zi)

        shall not be applicable to...

                (2) subject to subsection (k), an alien (other than an immediate relative as defined in section 201 (b) or a
                special irnmigrant described in section 101(a)(27)(H) , (D, (J), or (K)) who hereafter continues in or
                accepts unauthorized employment prior to filing an application for adjustment of status or who is in
                unlawful irnmigration stafus on the date of filing the application for adjustment of status or who has
                failed (other than through no fault of his own or for technical reasons) to maintain continuously a lawftrl
                 status since entry into the United States; ...


                (7) any alien who seeks adjustment of status to that of an immigrant undcr section 203(b) and is not in a
                lawf-ul nonimmigrant status; or




                                                                  I of4                                                                                    www.usors,g0v
NBO1485NBCEBl0000l   I   336433
                    Case 1:19-cv-02842-KBJ Document 4-8 Filed 10/03/19 Page 2 of 4



Title 8, Code of Federal Regulations (CFR) Patt245.l(b) states, in pertinent pad:

         Restricted    Aliens. ,,. (6) Any alien who files   an application for adjustment of status on or after November 6,
                                                                                                          rnaintain
         1986, who has failed (other than through no fault of his or her owu or for technical reasons) to
         continuously a legal status since entry into the United States '.,

                  (9) Any alien who seeks adjustment of status pursuant to an employrnent-based immigrant visa petition
                  under section 203(b) of the Act and who is not maintaining a lawful nonimmigrant status at the time he
                  or she files an application for adjustment of status; and

INA 245(k) pemrits the adjustrnent of certain lawfully adrnitted Employment-Based applicants despite limited
violations under INA 245(c)(2), (7) or (8). The full provisions of INA 245(k) are as follows:

         (k) An alien who is eligible to receive an imrnigrant visa under paragraph (l), (2), or (3) of section 203(b) (or, in
         the case of an alien who is an immigrant described in section 101(a)(27)(C), under section 203(b)(4)) may
         adjust status pursuant to subsection (a) and notwithstanding subsection (c)(2), (")(7), and (c)(8), if--

                  (1) the alien, on the date of filing an application fbr adjustment of status, is present in the United States
                  pursuant to a lawful adrnission;


                  (2) the alien, subsequent to such lawful admission has not, for an aggregate period exceeding 180 days--

                           (A) failed to maintain, continuously, a lawful status;

                           (B) engaged in unauthorized employment; or

                           (C) otherwise violated the terms and conditions of the alien's admission.

For INA 245(k) adjustment purposes, lapses or violations of lawful status are counted from the time of the applicant's
last admission until filing for adjustrnent of status. Any unautl, orized ernployment is counted from the tirne of last
admission gntil alien adjusts, as clarified in chapter 23.5(d) of the Adjudicator's Field Manual (AFM):

         (4) Counting against the 180 days tirneframe

                  (A) General Guidelines. If the adjudicator determines that an employtlent-based adjustrnent of status
                  applicant. . . is subject to any of the bars to adjustment of status set forth in Sections 245(c)(2), (c)(7), or
                  (cXS), then the adjudicator must determine whether the aggregate period in which the alien failed to
                  continuously maintain lawful status, worked without authorization, or otherwise violated the terms and
                  conditions of the alien's admission since the date of alien's last lawful admission to the United States is
                  180 days or less. . . An alien may be subject to rnore than one bar or violation described in section
                  245(k)(2) at the same tirne... each day in which one or more of these violations existed must be counted
                  as one day.,.


                  (C) Failed to Maintain a Lawful Status and/or Violated the Tenns of a Nonimmigrant Visa.

                           (1) General. ...for purposes of the 180-day counting period, calculation of the number of days for
                           failing to maintain statns or violating a nonimmigrant visa will stop as of the date USCIS receives



                                                                 2of4                                                    www.uscts.gov
NBO1485NBCEBI0000 I I 336433
                     Case 1:19-cv-02842-KBJ Document 4-8 Filed 10/03/19 Page 3 of 4



                                  a properly   filed adjustrnent of status application.

A review of your application or USCIS records shows that after your last admission on April L2,201l, you failed to
maintain, continuously, a lawful status or otherwise violated the terms and conditions of your adrnission. Specifically,
you did not maintain status from January 19,2018 until you filed your Form l-485 on November 21,2078.

In corespondence from this office dated May 22, 2019, you were requested to submit evidence of all lawful status or
employrnent authorization granted to you from April 12,2011 until November 21,2018'


In response, you provided your Form I-94, Form I-539 receipt and approval notices, and your Fonn I-485 receipt
notice. However, your Form I-539 filed on January 9, 2018 was withdrawn on December 6, 2018.

USCIS has thoroughly reviewed the evidence of record, including your response. The record shows that the aggregate
period i1 which you failed to maintain a lawful status or violated the terms and conditions of your admission exceeds
the 180 day maxirnum excusable under INA 245(k).

USCIS further reviewed your application to determine whether you are eligible to overconle the above restrictions and
adjust under INA 245(i). To be eligible under INA 245(i), an applicant must be the beneficiary of a qualifying
immigrant visa petition (or labor certification) filed on or before April 30, 2001 . The record fails to show you are sttch
an alien or that you are a grandfathered alien eligible to apply under INA 245(i) through a prior immigrant visa petition
(or labor certification) properly filed on or before April 30, 2001 . As such, you remain an alien restricted from
adjusting as described under INA 245(c)(2), (7) or (8) and this application may not be approved.

In Matter of Tanahan 18 I&N Dec. 339 (Reg. Cornm, l98l), it was found that an applicant for adjustrnent of status
under INA 245 wlto meets the objective prerequisites is merely eligible to apply for adjustment of status. An applicant
is in no way entitled to adjustment. When an alien seeks the favorable exercise of USCIS discretion, it is incumbent on
that person to establish that he or she merits adjustnent.

After   a review     of the application and all of the supporling evidence, it is the decision of U.S. Citizenship and
Imrnigration Services (USCIS) to deny Form I-485.

Since this Form I-485 has been denied, the condition upon which your Ernployment Authorization document and/or
Advance Parole document was based, no longer exists. Therefore, USCIS has detennined that any pending
Application for Employrnent Authorization, Fonn I-765, andlor Application for Travel Document, Fonn I-131, related
to the Form I-485 are also denied.

Any unexpirecl Ernployment Authorization document based upon this Forrn I-485 is revoked as of 18 days from the
date of this notice pursuant to 8 CFF.274a.l4(b)(2), unless you submit, within 18 days, proof that your Form l-485
remains pending, The decision shall be final and no appeal shall lie from the decision to revoke the authorization' Any
unexpired Advance Parole document based upon this Forrn I-485 is terminated as of the date of this notice pursuant to
8 CFR 212.5(e)(2)(i), Any unexpired Employment Authorization document and/or Advance Parole document based
upon this Form I-485 should be returned to the local USCIS office'


The evidence of record shows that, when you filed your application, you were present in the United States contrary to
law.

you are not authorized to remain in the United States. If you do not intend to file       a   motion or appeal on this decision



                                                                          3   of4                                        www.usots.gov
NBO1485NBCEBI0000l   I   336433
                     Case 1:19-cv-02842-KBJ Document 4-8 Filed 10/03/19 Page 4 of 4



and fail to depart the United States within 33 days of the date of this letter, USCIS may issue you a Notice to Appear
and comrnence rernoval proceedings against you with the irnmigration coutl. This may result in your being removed
from the Ulited States and found ineligible for a future visa or other U.S. irnrnigration benefit. See sections 237(a) and
212(a)(9)(B) of the INA.

To review information regarding your period of authorized stay, check travel compliance, or find information on how
to validate your departure from the United States with Customs and Border Protection (CBP), please see
0rttps ://i94.cbp.dhs. eov/l 94l#/home).


There is no appeal from this decision. You may file a motion to reopen or reconsider. Your motion to reopen or
reconsider must be filed o1 Fonn I-290B, Notice of Appeal or Motion, within 30 days of the date of this notice (33
days if this notice is received by mail). To access Fonn I-290B or if you need additional infonnation, please visit the
USCIS Web site at www.uscis.gov. For questions about your application, you can use our many online tools
(uscis.gov/tools) including our virtual assistant, Emma. If you are not able to find the information you need online, yon
can reach out to the USCIS Contact Center by visiting uscis.gov/contact center.



Sincerely,




  fid.a
Robert M. Cowan
Director
Officer:OA0005




                         336433                            4of4                                                  rvww.trscis,gov
NBO1485NBCEBI0000l   I
